Title: From James Madison to James Monroe, 7 April 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. April 7. 1796
The letters from you of latest date are those of Octr. 23. 24, & 29—and of Jany 12 & 20th. The three first have been heretofore acknowledged. For the interesting contents of the two last I now thank you. I have given the explanation you desired, as to Mr. Paine, to F. A. M. who has not recd. any letter as yet, and has promised to pay due regard to your request. It is proper you should know that T. P. wrote sometime ago a severe letter to the President, wch. Pickering mentioned in harsh terms to me when I delivered a note from T. P. to the Secretary of State, inclosed by T. P. in a letter to me. Nothing passed however that betrayed the least association of your patronage or attention to T. P. with the circumstance; nor am I apprehensive that any real suspicion can exist, of your countenancing or even knowing, the steps taken by T. P. under the impulse of his personal feelings, or political principles. At the same time the caution you observe is by no means to be disapproved. Be so good as to let T. P. know that I have recd. his letter & handed his note to the Secretary of State, which requested copies of such letters as might have been written hence in his behalf. The note did not require any answer either to me, or thro’ me, & I have heard nothing of it since I handed it to Pickering. It is proper T. P. as well as yourself should know that on my first application to Mr. Bache for the payment of the draught in your favor, Mr. B. had no funds in his hands; but he now tells me he shall be able to honor the draught in a few days. Pickering has been spoken to several times, & has promised as soon as he can find your letter & leisure, he will attend to the draught on his department. I have communicated to Mr. Yard the paragraph relating to Mr. & Mrs. K. It was impossible that we shd. not all approve the conduct of Mrs. M. The known eccentricity of character will easily explain the occurrence if it should ever arrive here.
Some of your enemies here have been base eno’ to throw into circulation, insinuations that you have launched into all the depths of speculation. It has even been propagated that you & Skipwith, or perhaps, you thro’ Skipwith had purchased Chantilley the magnificent Estate of the late Prince of Condè. I was joined by others of your friends in the roundest contradictions of such malicious reports, & in explaining the incredibility & palpable falsehood of them. Having heard nothing latterly on the subject, I conclude that the antidote has effectually destroyed the poison. I understand however that the circumstance of the money of which you were robbed, & which it [is] said ought to have gone long before to Amsterdam, where the public faith was violated by the delay, is a topic of unfavorable conversation within the Treasury Department & in unfriendly circles. If you ever wrote any thing to me on the subject it has totally miscarried. The first account I had of it was very lately from Mr. Swan, who threw the whole blame, on Skipwith who was charged with the operation of remitting the money to Holland. I am not apprehensive that any impressions can be entertained even among your enemies in the Cabinet, of any thing more than incaution on your part. I am sure that nothing beyond that can be impressed on others. In the mean time it is right you should know every handle that can be taken agst. you. It continues to be the suspicion of some that the Cabinet meditates your recall; and of course that they may possibly lay hold of the slightest pretext. I retain my opinion that such a step will never be hazarded on a slight pretext; & consequently that it will never be hazarded at all. I am much obliged by your kind offer to procure me articles which I may want toward Housekeeping, as well as Books. As to the latter, I shall from time to time trouble you, particularly for What is wanting to my sett of the Encycloped: Method: as soon as I get to Virginia, & can ascertain the volumes which I have not. As to the former, I am obliged to consult a certain degree of Oeconomy, and have in every thing of that sort a reference to the order of things in Virginia. I recollect nothing at present that I can particularize, unless it be a Clock for the Chimney piece, & a pr. of Glasses not exceeding 100 Dollrs. in which the size wd. be preferred to the ornamental expence. The China is not yet arrived; but I look for it by every Vessel that escapes the British Depredations. Whatever articles you may be good eno’ to provide for me after the receipt of this, I wish you to address to Virginia, not to this place, unless it may be such as will be wanted particularly here & in the course of next winter—which I mean to be my last here. You will find that the Elections in Boston are running in favor of Republicanism. This will have a good effect. I have much always to say to you, when I take up my pen; but am often obliged to hurry to a close sooner than I could wish. I am the less concerned at it now, as the bearer Mr. Fulton will be able to give you a thousand details which I omit. I have never been more occupied with the drudgeries of my station, than at this moment. I began this on the 7. & conclude it on the 19th. Apl. 1796. Always & affectionately Adieu to yourself, and Mrs. Monroe, to whom I offer my sincerest & best wishes along with those of M[r]s. M.


I send herewith 3 letters from Mr. Jefferson
1. from Mr. Jones, &
1. from Mr. Langdon.

I send also 3 Nos. of the Debates on the Treaty, & will from time to time add the rest as they come out. I also s⟨en⟩d a large collection of Newspapers, which contain mo⟨st of⟩ the speeches not yet published in the pamphlet form. ⟨Th⟩ese papers will possess of the whole history of Congressional proceedings for some time past.
